Electronically Filed
                                                      Supreme Court
                                                      SCWC-XX-XXXXXXX
                                                      16-OCT-2020
                                                      03:26 PM
                                                      Dkt. 14 ODAC


                          SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAII


                        STATE OF HAWAI‘I,
         Respondent/Plaintiff-Appellee/Cross-Appellant,

                                vs.

                         PATRICK H. OKI,
         Petitioner/Defendant-Appellant/Cross-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CR. NO. 1PC151000488)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
     (By: Recktenwald, C.J., Nakayama, and McKenna, JJ., and
       Circuit Judge Kawano, assigned by reason of vacancy,
                    with Wilson, J. dissenting)

          Petitioner Patrick H. Oki’s application for writ of

certiorari filed on August 28, 2020, is hereby rejected.

          DATED:   Honolulu, Hawai‘i, October 16, 2020.

                            /s/ Mark E. Recktenwald

                            /s/ Paula A. Nakayama

                            /s/ Sabrina S. McKenna

                            /s/ Kelsey K. Kawano